DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al., US 2005/0215732.
	The published patent application issued to Watanabe et al., teach coating a natural or synthetic polymer (polyester) substrate with a least one coating of film forming polymer comprising carbon/graphite additives and/or reinforcements (title, abstract and sections 0112, 0116, 0118). Watanabe et al., teach using heat to cure the coating (section 0116). Said coating can be a multi-layer coating (section 0116).  It is the position of the Examiner that the coated and heat cured substrate of Watanabe et al., meet the limitation of graphite sheet and “graphitizing”. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2005/0215732.
	With regard to claim 3, Watanabe et al., teach various methods of applying the film coating to the substrate but does not specifically teach the claimed rolling. The Examiner is of the position that roll coating is an obvious variation to spray, dip and/or knife coating and such a variation is within the skill of an ordinary person in the art. The modification involves the substitution of one coating method for another known method and would yield a predictable variation whose application is well within the skill of the art. 
	With regard to claims 5 and 6, Watanabe et al., teach using natural and/or synthetic materials but does not teach the specifically claimed fiber materials. The Examiner is of the position that a person of ordinary skill in the art would recognize that cotton and/or rayon would fall within the definition of a natural or synthetic material. Selecting cotton and/or rayon fibers as the substrate would be obvious to a person of ordinary skill in the art based on the teachings of Watanabe et al. Such a selection is found in the desired use of the end product. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
Allowable Subject Matter
5.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 4, there is no known prior art which teach or suggest the claimed materials and methods. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789